310 S.W.3d 318 (2010)
STATE of Missouri, Respondent,
v.
Torry JOHNSON, Appellant.
No. WD 69929.
Missouri Court of Appeals, Western District.
May 25, 2010.
Susan L. Hogan, Esq., Kansas City, MO, for appellant.
Shaun J. Mackeprang, Esq. and Jayne T. Woods, Esq., Jefferson City, MO, for respondent.
Before Division One: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Torry Johnson was convicted by jury of second-degree murder, armed criminal action, second-degree burglary, and stealing. On appeal, he challenges the sufficiency of the evidence to support the convictions for second-degree murder and armed criminal action. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions.
Judgment affirmed. Rule 30.25(b).